DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment and Response filed 2/3/2022 has been entered and made of record.  The application contains 18 pending claims:
Claims 13-17 and 19 have been amended
Claims 1-12 have been cancelled
Claims 21-31 have been newly added
This necessitated a new ground(s) of rejection presented in this Office Action as stated below:
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive:
Withdrawal of 35 U.S.C. §101 Rejection – as to claims 1-6, Applicant argues that the Examiner’s rejection under 35 U.S.C. §101 can be mitigated by removing limitations of “mathematical operation processing” from the claims, and replacing that term with “electronic control unit” in order to clarify the practical application structure. See Applicant Arguments/Remarks at page 12 of 13.
Response - Removal of the limitation “mathematical operation processing” does not change the fact that the claims are directed to an abstract idea without significantly more. Use of a generic computer, like an “electronic control unit” does not add significantly more and/or structure.

Withdrawal of 35 U.S.C. §103 Rejection – as to claims 1-10 and 13-20, Applicant argues that the Examiner’s rejection under Withdrawal of 35 U.S.C. §103 is not proper because the cited prior art (i.e. Park in view of Shima) do not disclose or suggest every element of any pending claim.
Response – as previously presented in the non-final office action, specific locations of every element in each claim have been identified in the cited prior art references. Also, there is a teaching, suggestion, or motivation to correct the inaccuracies mentioned in Park as taught in Shima.
Conclusion – since the cited prior art (i.e. Park in view of Shima) discloses all elements of the instant claims, and locations of such elements are listed and/or a teaching, suggestion, or motivation to combine is stated, the 35 U.S.C. §103 Rejection cannot be withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19, 21 -30 are rejected under 35 U.S. C. 103 as being unpatentable over Park et al. (US 20180023977A1), herein referred to as “Park”, in view of Shima et al. (US 20060010992 A1), herein referred to as “Shima”.
Regarding Claim 21, Park discloses: a) obtaining angle information of a wheel in a vehicle that is related to a rotation angle of the wheel (para. 11, 12); b) obtaining rotation position information on rotation positions of each wheel from an anti- lock brake system (ABS) unit (para. 10-14; fig. 2); c) obtaining rotation information of each wheel on the rotation angle in accordance with rotation position information (para. 10-14); d) estimating an estimated rotation angle of each wheel between a first time point and a second time point in accordance with the rotation information (para 18-20); e) comparing each of the estimated rotation angles against a calculated rotation angle of the wheel obtained in accordance with the angle information between the first and second time points (para 18-20); and f) performing localization of the wheel in the vehicle in accordance with a comparison result that an estimated rotation angle matches the calculated rotation angle. (para 18-20)
Regarding Claim 22, Park discloses A method of sensing wheel rotation, the method comprising:
a) sensing magnetic force information in an environment of the wheel by a magnetometer to obtain measured magnetic force information (para. 1, 6, 9, 20, 70-72; fig. 10); 
	b) generating, by an electronic control unit, relative magnetic force information in accordance with the measured magnetic force information (para. 9, 11, 13, 63); and 
	c) obtaining, by the electronic control unit, angle information related to the rotation angle of the wheel in accordance with the relative magnetic force information. (para. 11, 12, 63)
Park is silent to wherein the relative magnetic force information does not change with geomagnetic field and does change with a rotation angle of a wheel. Park does disclose some of the inaccuracies related to the geomagnetic field. (para. 28, 43, 44) Shima teaches the possibility of removing specific magnetic field influences and how to do it. (para. 114-116)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to correct for the inaccuracies as disclosed by Park using the methods as disclosed by Shima in order to create more accurate results.

    PNG
    media_image1.png
    599
    632
    media_image1.png
    Greyscale

Regarding Claim 23, Park discloses wherein obtaining the angle information of a wheel in a vehicle that is related to a rotation angle of the wheel further comprises obtaining the angle information related to the rotation angle of the wheel between a first time point and a second time point in accordance with a change of the relative magnetic force information between the first and second time points. (para. 28, 46; fig. 6)
Regarding Claim 24, Park discloses wherein: a) the magnetometer comprises a triaxial magnetometer; b) the measured magnetic force information comprises a first component on a first axis, a second component on a second axis, and a third component on a third axis; and c) the relative magnetic force information is based on the first, second, and third components. (para. 28, 40, 42)
Regarding Claim 25, Park discloses wherein the generating the relative magnetic force information comprises: a) respectively calculating squares of the first, second, and third components; and b) adding the square of the first component, the square of the second component, and the Page 18Docket No.: square of the third component, to obtain the relative magnetic force information. (para. 44)
Regarding Claim 26, Park discloses wherein the obtaining angle information of a wheel in a vehicle that is related to a rotation angle of the wheel further comprises: a) generating the relative magnetic force information each time after receiving the measured magnetic force information for a plurality of times continuously to obtain a plurality of corresponding relative magnetic force information; and b) fitting a change relationship of the relative magnetic force information with the rotation angle of the wheel. (para. 28, 46; fig. 6)
Regarding Claim 27, Park discloses wherein the obtaining angle information of a wheel in a vehicle that is related to a rotation angle of the wheel further comprises: a) receiving the measured magnetic force information each predetermined time after the change relationship is determined to obtain the relative magnetic force information; and b) obtaining the angle information in accordance to a change of the relative magnetic force information and the change relationship. (para. 28, 46; fig. 6)

    PNG
    media_image2.png
    560
    680
    media_image2.png
    Greyscale

	

    PNG
    media_image3.png
    715
    474
    media_image3.png
    Greyscale

Regarding Claim 28, Park discloses a) obtaining the angle information on the rotation angle of the wheel between a first time point and a second time point in accordance with a change of the relative magnetic force information between the first and the second time points; and b) obtaining each rotation information on the rotation angles of each wheel between the first Page 19Docket No.: and the second time points in accordance with a change of the rotation position information between the first and the second time points. (para. 28, 46, 54)
Regarding Claim 29, Park discloses a) obtaining first rotation position information on rotation positions of each wheel at the first time point; b) obtaining second rotation position information on rotation positions of each wheel at the second time point; and c) obtaining the rotation information in accordance with a difference between the first and second rotation position information. (para. 28, 46, 54)
Regarding Claim 13, Park discloses an apparatus for localizing at least one wheel of a vehicle, the apparatus comprising:
	a) at least one magnetometer arranged in at least one wheel, and being configured to obtain measured magnetic force information; (para. 1, 6, 9, 20, 70-72; fig 2, 10)
	b) an anti-lock brake system (ABS) unit configured to provide rotation position information related to rotation positions of each wheel; (para. 1, 6, 9, 20, 70-72; fig 2, 10)
	and c) an electronic control unit configured to generate relative magnetic force information…, obtain angle information related to the rotation angle of the wheel between a first time point and a second time point in accordance with a change of the relative magnetic force information between the first and the second time points (para. 28, 46, 63, 75; fig 6), obtain rotation information of the rotation angles of each wheel in accordance with the rotation position information (para. 58-60, 63, 64, 75; figs. 2, 3), and estimate an estimated rotation angle of each wheel between the first and second time points in accordance with the rotation information (para 18-20), and to perform localization of the wheel by matching an estimated rotation angle to a calculated rotation angle obtained in accordance with the angle information between the first and the second time points (para 18-20).  
Park is silent on that does not change with geomagnetic field and does change with a rotation angle of a wheel in accordance with the measured magnetic force information. Park does disclose some of the inaccuracies related to the geomagnetic field. (para. 28, 43, 44) Shima teaches the possibility of removing specific magnetic field influences and how to do it. (para. 114-116)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to correct for the inaccuracies as disclosed by Park using the methods as disclosed by Shima in order to create more accurate results.

    PNG
    media_image4.png
    340
    501
    media_image4.png
    Greyscale

Regarding Claim 14, Park discloses wherein the electronic control unit is configured to obtain rotation information on the rotation angles of each wheel between the first and second time points in accordance with a change of the rotation position information between the first and the second time points. (para. 28, 46, 63, 75; fig 6)
Regarding Claim 15, Park discloses a) the magnetometer comprises a triaxial magnetometer, b) the measured magnetic force information comprises a first component on a first axis, a second component on a second axis, and a third component on a third axis; (para. 28, 40, 42); and c) the electronic control unit is configured to obtain the relative magnetic force information based on the first, the second, and the third components. (para. 28, 40, 42, 63, 75)
Regarding Claim 16, Park discloses wherein the relative magnetic force information is obtained by: a) respectively calculating squares of the first, the second, and the third components; and b) adding the square of the first component, the square of the second component, and the square of the third component, to obtain the relative magnetic force information. (para. 44, 63, 75)
Regarding Claim 17, Park discloses wherein the electronic control unit is configured to determine the relative magnetic force information each time after receiving each of a plurality of measured magnetic force information continuously transmitted by the magnetometer for a plurality times, in order to obtain a plurality of corresponding relative magnetic force information, and to fit a change relationship of the relative magnetic force information with the rotation angle of the wheel. (para. 28, 46, 63, 75; fig. 6)
Regarding Claim 18, Park discloses wherein the electronic control unit is configured to receive the measured magnetic force information each predetermined time after the change relationship is determined to obtain the relative magnetic force information, and obtain the angle information in accordance to a change of the relative magnetic force information and the change relationship. (para. 28, 46, 63, 75; fig. 6)
Regarding Claim 19, Park discloses wherein the ABS unit is configured to provide first rotation position information on rotation positions of each wheel at the first time point, and second rotation position information on rotation positions of each wheel at the second time point for the electronic control unit wherein the electronic control unit is configured to obtain the rotation information in accordance with a difference between the first and the second rotation position information. (para. 10-14, 63, 75; fig. 2)
Claim 31 is rejected under 35 U.S. C. 103 as being unpatentable over Park, in view of Shima, and further in view of Okada et al. (JP 2013154687 A), herein referred to as “Okada”.
Regarding Claim 31, Park in view of Shima discloses all elements of Claim 28 and Claim 21, from which 31 depends. Park in view of Shima is silent on a) each of the rotation information is respectively teeth count information on a change number of wheel teeth rotated corresponding to of each wheel between the first and second time points; and b) the rotation position information comprises the first teeth number of wheel teeth rotated Page 20Docket No.: of each wheel at the first time point, and the second teeth number of wheel teeth rotated of each wheel at the second time point.  Okada teaches a) each of the rotation information is respectively teeth count information on a change number of wheel teeth rotated corresponding to of each wheel between the first and second time points; and b) the rotation position information comprises the first teeth number of wheel teeth rotated Page 20Docket No.: of each wheel at the first time point, and the second teeth number of wheel teeth rotated of each wheel at the second time point (page 1 Abstract; page 6, last paragraph; Okada figs. 1, 3, 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the wheel localization methods of Park & Shima to a vehicle that uses wheels with teeth to determine wheel rotational position as disclosed by Okada.

    PNG
    media_image5.png
    484
    429
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    865
    523
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    365
    823
    media_image7.png
    Greyscale

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 30, the combination of Park and Shima as stated above, discloses all elements of Claim 21.  However, the instant application claim performing localization of the wheel based on more than two sets of comparison results (i.e. further comprising determining the position of the wheel in the vehicle in accordance with more than two sets of the comparison between the calculated rotation angle and each of the estimated rotation angles) that is not found in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863